DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 Sep 2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 15-16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corghi (US 2011/0036507, previously cited) in view of Pozerycki et al (US 2783830).
Regarding claim 1, Corghi teaches an apparatus for mounting and removing a tyre operatively resting on a supporting surface ([0047]; on the ground), comprising: a wheel-holder unit (4) configured to lock a wheel and to set the wheel in rotation about a horizontal axis of rotation (A) operatively at right angles to gravity and parallel to the supporting surface ([0051-0052]); a bed operatively fixed on the supporting surface ([0047]), the bed comprising a floorplate (2) with a placement surface (flat top surface of 2 shown in fig 1) extending parallel to the axis of rotation and to the supporting surface to receive and support the wheel (fig 1); a drive system (“means for activating”) configured to move the wheel-holder unit along the axis of rotation ([0048]); a tool-holder turret (5) movably connected to the bed and adapted to support at least one tool (6) to keep it in an operating work position where it can interact with the tyre of the wheel ([0057]). Corghi does not teach at least one tool-holder arm connected to a further tool or at least one connecting member situated on the floorplate at a fixed position. Pozerycki teaches an apparatus including at least one tool holder arm (75) connected to an at least one further tool (68); at least one connecting member (fig 5; hole receiving arm 75) situated on a floorplate (70) at a fixed position (fixed in position by pins 72, 76; col 3, lines 41-47), where the at least one tool-holder arm is removably fixable to the floorplate by means of the at least one connecting member (by removal of pin 76) in such a way that the arm projects from the floorplate transversely to the placement surface (fig 5; projects vertically) and holds the at least one further tool in an operating work position where it can interact with the tyre (shown in fig 1); wherein the at least one connecting member is rigidly connected to the 
Regarding claim 2, Corghi, as modified by Pozerycki, teaches all the limitations of claim 1 as described above. Pozerycki further teaches the at least one connecting member is disposed along a longitudinal axis of placement in a vertical plane, the vertical plane being parallel to the axis of rotation (fig 1; disposed along vertical axis in vertical plane going through connecting member holding tool 68 and axis of rotation of the wheel).
Regarding claim 3, Corghi, as modified, teaches all the limitations of claim 2 as described above. Corghi further teaches a slide (33) on which the tool holder turret is mounted, the slide being configured to move the turret translationally relative to the bed by translation of the slide along an axis of translation, the axis of translation being situated laterally of, and spaced from, the vertical plane ([0048]; fig 1).
Regarding claims 4, 5, and 7, Corghi, as modified, teaches all the elements of claim 1 as described above. Corghi further teaches the tool holder turret is movable towards and away from the axis of rotation in order to move the at least one tool between the operating work position and a rest position where the tool is clear of the tyre ([0059]); wherein the drive system (further comprising jack 37) is configured to move the wheel holder unit towards and away from the floorplate ([0050]); and wherein the at least one tool is a tool for mounting or removing the tire or a bead breaker tool ([0056]).
Regarding claim 6, Corghi, as modified by Pozerycki, teaches all the limitations of claim 1 as described above. Pozerycki further teaches the at least one connecting member comprises a hole made in the floorplate (fig 5; hole in floorplate 70) and adapted to receive the tool-holder arm in a direction transverse to the placement surface (fig 5; held vertically). 
Regarding claim 8, Corghi, as modified by Pozerycki, teaches all the limitations of claim 1 as described above. Pozerycki further teaches a working position of the at least one further tool is situated at a first height relative to the floorplate (fig 5) and the working position of the at least one tool is situated at a second height relative to the floorplate (fig 1; tool 51), the second height being greater than the first height (fig 5; first height adjustable downward to below second height by pin 76 in holes 78). 
Regarding claim 15, Corghi, as modified, teaches all the elements of claim 1 as described above. Corghi further teaches the drive system includes an actuator to translate the wheel-holder unit along the rotation axis, wherein the wheel-holder unit is mounted on a first slide (32) and the actuator translates the first slide ([0048]). Corghi does not explicitly teach the actuator being a hydraulic actuator. Corghi does teach that the actuator is “of known type” 
Regarding claim 16, Corghi, as modified, teaches all the elements of claim 1 as described above. Corghi further teaches an actuator translating the tool-holder turret relative to the bed, wherein the tool-holder turret is mounted on a slide (33) and the actuator translates the slide ([0048]). 
Regarding claim 18, Corghi, as modified, teaches all the elements of claim 1 as described above. Corghi further teaches the drive system translates the wheel-holder unit independently to movements of the tool-holder turret, so as to vary a position of the wheel-holder unit along the axis of rotation relative to the bed, independently to a position of the tool holder turret along the axis of rotation ([0049]; either of the slides may be fixed while the other is movable).
Regarding claim 19, Corghi teaches an apparatus for mounting and removing a tyre operatively resting on a supporting surface ([0047]; on the ground), comprising: a wheel-holder unit (4) configured to lock a wheel and to set the wheel in rotation about a horizontal axis of rotation (A) operatively at right angles to gravity and parallel to the supporting surface ([0051-0052]); a bed operatively fixed on the supporting surface ([0047]), the bed comprising a floorplate (2) with a placement surface (flat top surface of 2 shown in fig 1) extending parallel to the axis of rotation and to the supporting surface to receive and support the wheel (fig 1); a 
Regarding claim 20, Corghi teaches an apparatus for mounting and removing a tyre operatively resting on a supporting surface ([0047]; on the ground), comprising: a wheel-holder unit (4) configured to lock a wheel and to set the wheel in rotation about a horizontal axis of rotation (A) operatively at right angles to gravity and parallel to the supporting surface ([0051-.
Claims 9-10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corghi and Pozerycki as applied to claim 1 above, and further in view of McCrary (US 2545157).
Regarding claim 9, Corghi, as modified by Pozerycki, teaches all the limitations of claim 1 as described above. Pozerycki further teaches the tool-holder arm removably fixable to the bed by means of the connecting member in such a way that the tool-holder arm projects from the bed transversely to the placement surface (fig 5; projects vertically) and keeps the further tool at a working position where it can interact with the tyre (fig 1). Corghi and Pozerycki do not teach a plurality of tool-holder arms, a plurality of further tools, or a plurality of connecting members at respective fixed positions. However, it has been held that “duplication of parts has no patentable significance unless a new and unexpected result is produced” (MPEP 2144.04 VI B). Further, McCrary teaches a plurality of tool-holder arms (26) adapted to support a plurality of respective further tools (92; fig 6), and a plurality of connecting members (86) at respective fixed positions. It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to provide the apparatus of Corghi with a plurality of tool holder arms, further tools and connecting members as taught by McCrary in order to achieve the predictable result of engaging the tyre at multiple points as taught by McCrary (as shown in fig 3). 
Regarding claim 10, Corghi, as modified, teaches all the limitations of claim 9 as described above. McCrary further teaches the connecting members are disposed an distributed 
Regarding claim 17, Corghi, as modified by Pozerycki, teaches all the limitations of claim 1 as described above. Pozerycki further teaches the at least one connecting member includes a hole defined in the floorplate, the hole being configured to receive the tool-holder arm (fig 5; hole receiving arm 75). Corghi and Pozerycki do not teach a plurality of holes configured to receive the tool-holder arm. However, it has been held that “duplication of parts has no patentable significance unless a new and unexpected result is produced” (MPEP 2144.04 VI B). Further, McCrary teaches at least one connecting member comprising a plurality of holes (86) configured to receive a tool-holder arm (26; fig 3). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to provide the apparatus of Corghi with a plurality of holes as taught by McCrary in order to achieve the predictable result of allowing multiple further tools for engaging the tyre at multiple points as taught by McCrary (as shown in fig 3). 
Response to Arguments
Applicant's arguments filed 19 Sep 2021 have been fully considered but they are not persuasive. Regarding claims 1 and 20, applicant argues that the prior art, with specific attention to Magnani and Bonacini, does not teach a floorplate or a direct connection between the tool-holder arm and floorplate. However, the rejection no longer relies on the teachings of Magnani or Bonacini. Corghi in combination with  Pozerycki renders these limitations obvious as detailed in the rejection above. 
Regarding claim 19, applicant argues that Corghi does not teach a first and second slide with a first and second hydraulic actuator. However, the newly cited Pozerycki reference, in combination with the teachings of Corghi, renders these new limitations obvious, as detailed in the rejection above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other similar tire mounting and removing machines are cited, including those with similar actuators and tool configurations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091. The examiner can normally be reached M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723